Opinion by
Mr. Justice Roberts,
Casa Loma, Inc., appellant, was the owner of a parcel of real estate located in the Borough of White Oak, Allegheny County. Its assessment for the triennium beginning 1961 was fixed at $112,475. After an appeal to the Board of Property Assessment, Appeals and Review of Allegheny County resulted in no revision of the assessment, an appeal was taken to the court below. By stipulation of counsel the only issues before the court were the valuations of the building in the amount of $102,700 and the black top paving in the amount of $2,985. The court dismissed the appeal on the ground that appellant had presented no compe-' *259tent evidence to establish that the assessment was unjust, discriminatory or lacking in uniformity and that appellant had not met its burden of proof.
As we indicated in Pittsburgh Miracle Mile Town & Country Shopping Center, Inc. v. Board of Property Assessment, 417 Pa. 243, 209 A. 2d 394 (1965), failure to attack the complete assessment, whether because of a stipulation or otherwise, does not limit the responsibility or authority of the hearing court to determine the correctness of the assessment as a whole. North Park Village, Inc. v. Bd. of Property Assessments, 408 Pa. 433, 184 A. 2d 253 (1962). The court below must not allow its province, function, or obligation in this respect to be limited by a stipulation.
Our opinion in Deitch Co. v. Bd. of Property Assessment, 417 Pa. 213, 209 A. 2d 397 (1965), disposes of the other issues raised in this appeal.
The order of the court below is vacated and the case remanded for further proceedings consistent with our opinions in Deitch and Pittsburgh Miracle Mile.